Citation Nr: 0706364	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  03-24 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disability of 
the hands, to include as due to Agent Orange exposure and/or 
cold weather injury, or as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from April 1968 to April 1971, 
including service in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from an April 2003 rating decision in which 
the RO, inter alia, denied service connection for a skin rash 
of the hands.  The veteran filed a notice of disagreement 
(NOD) in May 2003 and the RO issued a statement of the case 
(SOC) in August 2003. The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals), in 
September 2003.  

In June 2005, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge (VLJ); a 
transcript of that hearing is of record.

In August 2005, the Board remanded the claim to the RO 
(through the Appeals Management Center (AMC) in Washington, 
D.C.) for additional development .  After completing the 
requested action, the RO granted service connection for tinea 
pedis of the feet, but continued the denial of the claim for 
service connection for a skin rash of the hands (as reflected 
in a September 2006 rating decision and supplemental SOC 
(SSOC)).  The RO has since returned the claim remaining on 
appeal to the Board for further appellate consideration.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2. As the veteran served in Vietnam during the Vietnam era, 
his exposure to Agent Orange is presumed.

3. The veteran has been diagnosed various a skin rash of the 
hands, including xerosis, onychomycosis, keratoderma and 
stucco keratoses, none of which is among the disabilities 
recognized by VA as associated with Agent Orange exposure.

4.  None of the diagnosed disabilities affecting the skin of 
the hands was shown in service or for many years thereafter, 
and competent and uncontroverted medical opinion states that 
current skin disability is neither consistent with herbicide 
exposure nor cold injury, nor secondary to the veteran's 
diabetes.


CONCLUSION OF LAW

The criteria for service connection for a skin disability of 
the hands to include as due to Agent Orange exposure or cold 
weather injury, or as secondary to service-connected 
diabetes, are not met.  38 U.S.C.A. §§ 1110, 1113, 1116, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307(a)(6), 3.309(e), 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a) (west 2002); 38 C.F.R. 
§ 3.159(b) (2006).  In addition, they define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2006).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

The RO's February 2003 pre-rating letter and the AMC's 
September 2005 post-rating letter notified the veteran and 
his representative of VA's responsibilities to notify and 
assist him in his claim, and provided notice of what was 
needed to establish entitlement to service connection on a 
direct, presumptive, and secondary basis.  The February 2003 
letter informed the veteran that to support a claim for 
service-connected compensation benefits, the evidence must 
show three things: an injury in military service or a disease 
that began in or was made worse during military service, or 
an event during military service that caused an injury or 
disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease, or event in service.  This letter also explained 
that certain disabilities are presumed service connected for 
veterans who served in Vietnam.  After the issue of secondary 
service connection was raised during the June 2005 Board 
hearing, the RO/AMC issued a September 2005 letter which, in 
addition to reiterating the requirements for establishing 
service connection on a direct and presumptive basis, 
explained that in order to establish service connection on a 
secondary basis, the veteran had to show that a current 
physical disability other than a service-connected disability 
was caused or aggravated by the service-connected disability.  
After each letter, the veteran and his representative were 
afforded opportunity to respond.  The Board thus finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
provided ample opportunity to submit such information and 
evidence.  

The aforementioned letters also provided notice that VA would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
Further, the September 2005 letter specified what records VA 
was responsible for obtaining, to include Federal records, 
and stated that VA would make reasonable efforts to obtain 
non-Federal records.  In addition, the February 2003 letter 
stated, on page 3, "[T]ell us about any additional 
information or evidence that you want us to try to get for 
you," and the September 2005 letter stated, on page 2, "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  The Board finds that these letters 
collectively satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify a veteran of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by a claimant; and (4) a request by VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all four content 
of notice requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents substantially 
meeting the VCAA's notice requirements (addressed above) were 
furnished to the veteran both before and after the April 2003 
rating action on appeal.  However, the Board finds that any 
delay in issuing section 5103(a) notice did not affect the 
essential fairness of the adjudication, in that the veteran's 
claim was fully developed and readjudicated after notice was 
provided.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (citing Mayfield, 444 F.3d at 1333-1334; 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 492 (2006); 
Pelegrini, 18 Vet. App. at 122-124).  As indicated below, the 
veteran has been afforded several opportunities to present 
information and evidence pertinent to the claim under 
consideration.  As a result of RO/AMC development (to include 
pursuant to the Board's August 2005 remand), comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  After the issuance of the most recent September 2005 
notice letter-which further accomplished VA notice 
requirements-and additional opportunity to provide pertinent 
information and/or evidence, the RO/AMC readjudicated the 
claim on the basis of all the evidence of record in September 
2006 (as reflected in the SSOC).

Hence, the Board finds that any VA failure in not completely 
fulfilling VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also 
Mayfield v. Nicholson, No. 02-1077, at 7 (Vet. App. Dec. 21, 
2006) (rejecting the argument that the Board lacks authority 
to consider harmless error and affirming that the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).

On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim (veteran status, existence of a 
disability, connection between the veteran's service and that 
disability, degree of disability, and effective date 
pertaining to the disability).  In this appeal, the veteran's 
status is not at issue, and the RO/AMC provided notice 
regarding the requirement of current disability and nexus via 
the letters identified above, as well as provided information 
regarding assignment of disability ratings in a September 
2006 letter.  While the RO/AMC has not provided notice 
pertaining to effective date, on these facts, such omission 
is harmless.  Id.  Because the Board's decision herein denies 
service connection for a skin disability of the hands, no 
disability rating or effective date is being assigned; 
accordingly, there is no possibility of prejudice to the 
veteran under the notice requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
on the claim has been accomplished.  Service medical records 
have been associated with the claim file.  Further, the 
RO/AMC has made reasonable and appropriate efforts to assist 
the veteran in obtaining all evidence necessary to 
substantiate his claim, to include obtaining available post-
service medical records.  In August 2006, the veteran was 
afforded a VA examination as to the etiology of his skin 
disabilities of the hands, and the report of this examination 
is of record.  The transcript of the June 2005 Board hearing 
also is of record.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence that 
needs to be obtained.  The record also presents no basis for 
further development to create any additional evidence to be 
considered in connection with the claim.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Such a determination requires a finding of current 
disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  n38 
C.F.R. § 3.303(d) (2006). 

If a veteran was exposed to an herbicide agent during 
service, the following diseases are presumed service-
connected even if there is no record of such disease during 
service, provided that the requirements of 38 C.F.R. § 
3.307(a)(6)(ii) and 38 C.F.R. § 3.307(d) regarding the time 
in which the disabilities must manifest and the rebuttal of 
the presumption are also satisfied: chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia, diabetes, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft-tissue carcinomas.  38 C.F.R. § 
3.309(e) (2006).  An herbicide is defined to include Agent 
Orange, and there is a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam 
War.  See 38 C.F.R. §§ 3.307(a)(6)(i), (iii) (2006).  Thus, a 
presumption of service connection arises for a Vietnam 
veteran (presumed exposed to Agent Orange) who develops one 
of the conditions listed in 38 C.F.R. § 3.309(e) (2006).

The veteran's service record reflects that he served in 
Vietnam; thus he is presumed to have been exposed to Agent 
Orange.  See 38 C.F.R. § 3.307(a)(6)(iii) (2006). However, 
the evidence reflects that the veteran has not been diagnosed 
with any of the enumerated disabilities recognized by VA as 
being etiologically related to herbicide exposure, so the 
veteran is not entitled to presumptive service connection on 
this basis.  Specifically, the veteran's skin disability of 
the hands has been variously diagnosed as xerosis, 
onychomycosis, keratoderma, and stucco keratoses, none of 
which are listed in 38 C.F.R. § 3.309(e) (2006).  Moreover, 
the physician who conducted the August 2006 VA examination 
diagnosed keratoderma and stucco keratoses and stated these 
disorders are not consistent with chloracne, and the evidence 
does not otherwise contain any diagnoses of chloracne or any 
of the other listed disorders.  The veteran is therefore not 
entitled to presumptive service connection based on his 
presumed exposure to Agent Orange.

Notwithstanding the presumption, service connection for a 
disability claimed as due to exposure to Agent Orange may be 
established by showing that a disorder resulting in 
disability or death was in fact causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994) 
(citing 38 U.S.C.A. §§ 1113(b) and 1116 (West 2002), and 38 
C.F.R. § 3.303 (2006)).  

Additionally, under 38 C.F.R. § 3.310(a), service connection 
may be granted for disability that is proximately due to or 
the result of a service-connected disease or injury.  Such 
includes the degree of disability resulting from aggravation 
to a nonservice- connected disability by a service-connected 
disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In this appeal, the veteran has not limited his claim for 
service connection for skin disabilities to one based on 
Agent Orange exposure, but has also claimed service 
connection for these disabilities as due to in-service cold 
weather exposure and/or as secondary to his service-connected 
diabetes.  As such, evidence of a nexus between any current 
skin disability of the hands and an incident of service, to 
include cold weather injury or presumed Agent Orange 
exposure, or service-connected diabetes, may provide a basis 
for granting service connection.  In this case, however, 
there is no competent evidence of any such nexus.

Service medical records reflect no complaints, findings, or 
diagnosis of skin problems, and the upper extremities and 
skin were both normal on March 1971 separation examination.  
In the contemporaneous March 1971 report of medical history, 
the veteran indicated that he did not have and had never had 
skin diseases.  Further, there was no indication of any skin 
disorder of the hands in the April through May 1971 VA 
outpatient treatment (VAOPT) records shortly after service, 
and an October 1990 VA hospital discharge summary described 
treatment for pain and swelling of the left upper extremity, 
including swelling of the hand, after an injection, but did 
not diagnose a skin disability of either hand, as opposed to 
a left upper extremity abscess/cellulitis and other, 
unrelated disabilities.  The first diagnosis of a skin 
disability of the hands was not made until many years later.

Significantly, there also is no medical opinion establishing 
a nexus between current skin disability and either service or 
service-connected diabetes mellitus.  In fact, in the one 
medical opinion that directly addresses the question of 
etiology of current skin disability of the hands, the August 
2006 VA medical examiner stated-after examining the veteran 
and review of his documented medical history and assertions-
that such disability is neither consistent with herbicide 
exposure nor cold injury, nor secondary to the veteran's 
diabetes.  The findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  Moreover, in 
this case, there is no contrary medical opinion of record.  
No other physician's opinion as to etiology is reflected in 
the VA outpatient treatment (VAOPT) records or elsewhere, 
including those records reflecting a diagnosis skin 
disabilities of the hands including xerosis (August 2006) and 
onychomycosis (October 2003, March 2004).  

Here, the only medical nexus opinion weighs against the 
claim, and neither the veteran nor his representative has 
identified or even alluded to the existence of any  medical 
opinion that, in fact, supports a relationship between the 
current skin disability and either an in service incident-to 
include Agent Orange or cold weather exposure-or service-
connected diabetes.

In addition to the medical evidence noted above, in 
adjudicating the claim on appeal, the Board has considered 
the veteran's own assertions, to include those advanced 
during the June 2005 hearing.  The Board does not doubt the 
sincerity of the veteran's belief that he has current skin 
disability of the hands related to either in-service Agent 
Orange or cold weather exposure, or to his diabetes.  
However, as a layman without appropriate medical training and 
expertise, he is simply not competent to provide probative 
(persuasive) evidence on such a medical matter.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the veteran's assertions as to the source of any 
current skin disability have no probative value.

For all the foregoing reasons, service connection for a skin 
disability of the hands, to include as due to Agent Orange 
exposure and/or cold weather injury, or as secondary to 
service-connected diabetes, must be denied.  In reaching this 
conclusion the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107 (b) (West 2002); 38 
C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).




ORDER

Service connection for a skin disability of the hands, to 
include as due to Agent Orange exposure and/or cold weather 
injury, or as secondary to service-connected diabetes 
mellitus, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


